DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on April 19, 2022, is acknowledged.
Cancellation of claims 2-4, 9, 12 and 17 has been entered.
Claims 1, 5-8, 10-11, 13-16 and 18-20 are pending in the instant application.
Claims 11, 13-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (US 2008/0007509 A1) in view of Tu et al. (US 2006/0169994 A1), and further in view of Wei (US 9,847,445).
Regarding claim 1 and 5-6, Lankhorst discloses a method for fabricating a light bar, comprising: fabricating a plurality of light emitting units (21); determining a target group of light emitting units in the plurality of light emitting units based on luminescent characteristics of the plurality of light emitting units (step 40, Fig. 6), the target group of light emitting units comprising a portion of light emitting units in the plurality of light emitting units (Fig. 6, step 42); and disposing at least two light emitting units (Figs. 7-9) in the target group of light emitting units on a printed circuit board to obtain a light bar (π[0062]), wherein the target group of light emitting units satisfy: [Symbol font/0x7C]P1i –P2i[Symbol font/0x7C] ≤ Qi, P1i denoting an ith parameter in n parameters that one light emitting unit in the target group of light emitting units corresponds to, 1 < i < n, P2i denoting an ith parameter in n parameters that another light emitting unit in the target group of light emitting units corresponds to, and Qi, denoting a threshold of the ith parameter (π[0059]); wherein the n parameters that the light emitting unit corresponds to comprise: chrominance and luminance of light (π[0052]) , emitted by a first target structure and wavelength band of light emitted by the first target (π[0057]).
Lankhorst fails to exemplify forming an insulating isolation structure between any two adjacent light emitting units in the light bar. Tu discloses a method of fabricating a light emitting assembly comprising fabricating a plurality of light emitting units (20a), and disposing at least two light emitting units (Figs. 2E-2F) on a printed circuit board to obtain a light bar (π[0062]), and forming an insulating isolation structure (280, π[0028]) between any two adjacent light emitting units to electrically isolate LEDs from each other. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the insulating isolation structure between any two adjacent light emitting units to electrically isolate LEDs from each other.
Lankhorst fails to exemplify wherein each of the plurality of light emitting units comprises: a light bead and a fluorescent film covering the light bead, and wherein the first target structure comprises the light bead and the fluorescent film, 
(claim 5) wherein the fabricating a plurality of light emitting units comprises: forming an initial structure on a substrate, the initial structure comprising a plurality of light beads that are spaced apart from each other, and a fluorescent layer covering the plurality of light beads; and cutting the initial structure into the plurality of light emitting units, wherein the light emitting unit comprises one of the light beads and the fluorescent film comprising a portion covering the one light bead in the fluorescent layer, and 
(claims 6 and 10) wherein the forming an initial structure on a substrate comprises: forming the plurality of light beads on the substrate; injecting fluorescent melt on a side where the plurality of light beads are on the substrate; and thermally curing the fluorescent melt to form the fluorescent layer; wherein the substrate comprises a substrate body and a thermally-conductive adhesive tape that are superimposed, the plurality of light beads being on a side of the thermally-conductive adhesive tape away from the substrate body, cutting the initial structure into a plurality of light emitting units. 
Wei discloses a method for fabricating a plurality of light units comprising forming an initial structure on a substrate (102, Figs. 2A-2B), the initial structure comprising a plurality of light beads (101) spaced apart from each other, and a fluorescent layer (105) covering the plurality of light beads; and cutting the initial structure into the plurality of light emitting units (step 260, Figs. 2A-2B), wherein the light emitting unit comprises one of the light beads (101) and a fluorescent film (105), the fluorescent film comprising a portion covering the one light bead in the fluorescent layer to cause a wavelength conversion of some or all of the light emitted by the light beads, the light bead and the fluorescent film being both the light emitting portions in the light emitting unit (Fig. 2B), and wherein the forming an initial structure on a substrate (103) comprises: forming the plurality of light beads (101) on the substrate (103); injecting fluorescent melt (105, step 250) on a side where the plurality of light beads are on the substrate; and thermally curing the fluorescent melt to form the fluorescent layer (Column 4, lines 60-67); wherein the substrate comprises a substrate body and a thermally-conductive adhesive tape that are superimposed (Column 4, lines 13-23), the plurality of light beads being on a side of the thermally-conductive adhesive tape away from the substrate body (Fig. 2B), and cutting the initial structure into a plurality of light emitting units (Fig. 2A, step 260). The disclosed manufacturing process permits pairing similarly performing light beads with a fluorescent layer, so that the combination of the particular light emission of the light beads and fluorescent layer provide a desired composite light output. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the fabrication steps disclosed by Wei in the method of Lankhorst in order to pair similarly performing light beads with a fluorescent layer, so that the combination of the particular light emission of the light beads and fluorescent layer provide a desired composite light output.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (US 2008/0007509 A1) in view of Tu et al. (US 2006/0169994 A1), in view of Wei (US 9,847,445), and further in view of Ooyabu et al. (US 10,424,703).
Regarding claims 7-8, Lankhorst in view of Tu/Wei fails to exemplify wherein an included angle between a surface of any light emitting unit facing towards other light emitting units and the printed circuit board is less than 90 degrees, the other light emitting units comprising light emitting units in the light bar other than the any light emitting unit, and wherein the cutting the initial structure into the plurality of light emitting units comprises: rotating the initial structure on the substrate such that the fluorescent film in the initial structure is near the substrate; cutting the rotated initial structure into the plurality of light emitting units with a cutting tool, the cutting tool being in a sheet shape, and the cutting tool having a progressively increasing thickness in a direction from a cutting edge to a spin of the cutting tool; the disposing at least two light emitting units in the target group of light emitting units on a printed circuit board to obtain a light bar comprises: rotarily disposing the at least two light emitting units in the target group of light emitting units the printed circuit board to obtain the light bar, the light beads in the light bar being near the printed circuit boards. 
Ooyabu discloses a method of fabricating light emitting units comprising an included angle between a surface (29) of any light emitting unit facing towards other light emitting units and the printed circuit board (50) is less than 90 degrees (Fig. 13, Column 30, lines 27-46), the other light emitting units comprising light emitting units in the light bar other than the any light emitting unit, which is achieved through the steps of cutting an initial structure into the plurality of light emitting units, comprising: rotating the initial structure (1) on a substrate (40) such that a fluorescent film (26) in the initial structure is near the substrate (Fig. 11B); cutting the rotated initial structure into the plurality of light emitting units with a cutting tool (43, Fig. 11B), the cutting tool being in a sheet shape, and the cutting tool having a progressively increasing thickness in a direction from a cutting edge to a spin of the cutting tool (Fig. 11B); the disposing at least two light emitting units in the target group of light emitting units on a printed circuit board to obtain a light bar comprises: rotarily disposing the at least two light emitting units (Fig. 13) in the target group of light emitting units the printed circuit board (50) to obtain the light bar, the light beads in the light bar being near the printed circuit boards (Fig. 13) in order to customize the shape of the light emitting units to optimize the brightness of the units. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the fabrication steps as disclosed by Ooyabu in the method of Lankhorst in view of Tu/Wei in order to customize the shape of the light emitting units to optimize the brightness of the units.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive.
Applicant contends that the indicated allowable subject matter of claim 4, indicated in the previous office action was incorporated into claim 1, therefore, claim 1 is now allowable. The examiner disagrees.
Cancelled claim 4 stated “the at least one target structure comprises: a first target structure comprising the light bead and the fluorescent film, and a second target structure comprising the light bead”. Current amended claim 1 recites “the n parameters that the light emitting unit corresponds to comprise: chrominance and luminance of light emitted by a first target structure under the target voltage, and wavelength band of light emitted by the first target structure or a second target structure under the target voltage”. As such, the second target structure is considered an optional limitation, and the presence of a first target meeting the wavelength band of light criteria is taught by the combination of Lankhorst in view of Tu/Wei as presented in the instant office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han, can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879